Citation Nr: 1718510	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rheumatoid or inflammatory arthritis, claimed as bone pain.  

2.  Entitlement to service connection for a right shoulder disability, claimed as bone pain.

3.  Entitlement to service connection for a cervical neck disability. 

4.  Entitlement to service connection for fibromyalgia, claimed as bone pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from January 1978 to January 1981 and from January 2006 to January 2007.  In the interim, he was in the U.S. Army Reserves, and served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) through the years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally claimed entitlement to service connection for bilateral spurs, high blood pressure, and bone pain.  He was granted service connection for plantar fasciitis with heel spurs of the right and left feet, but denied service connection for hypertension and osteoarthritis of his hands, spine and feet.  In a September 2010 remand, the Board disagreed with the generalized characterization of his bone pain claim as "osteoarthritis of [his] hands, spine and feet," and therefore recharacterized this claim to better denote the specific parts of his body purportedly affected, as well as two possible over-arching disorders of inflammatory arthritis and fibromyalgia. 

In a July 2012 decision, the Board granted service connection for arthritis of the right and left hands, right and left feet, and thoracic and lumbosacral spine; and denied service connection for hypertension and right and left hip disabilities.  The Board remanded the claims of service connection for a right shoulder disability, a cervical spine disability, rheumatoid or inflammatory arthritis, and fibromyalgia in order to obtain VA examinations and medical opinions.  

The Veteran also filed claims of service connection for bilateral hearing loss and skin cancer.  The claims were denied in July 2009 and November 2009 rating decisions.  In November 2010, within one year of the more recent decision, the Veteran submitted a VA Form 9, which the Board construed as a notice of disagreement in its July 2012 decision.  The Board remanded the two claims, so that the RO could issue an SOC to the Veteran.  The claims were to be returned to the Board only if the Veteran filed a timely substantive appeal.  The RO has yet to issue an SOC on the claims, though it appears from the record that the RO is taking action on the claims.  In addition, the Veteran has not filed a substantive appeal.  Therefore, these claims are not before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a cervical spine disability and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The record of evidence reflects that the Veteran does not have a diagnosis of rheumatoid or inflammatory arthritis.

2. The record of evidence reflects that the Veteran does not have a diagnosis for his right shoulder condition. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for rheumatoid or inflammatory arthritis, claimed as bone pain, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103A (West, 2014); 38 C.F.R. § 3.1, 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

2. The criteria for entitlement to service connection for a right shoulder disability, claimed as bone pain, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103A (West, 2014); 38 C.F.R. § 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated in August 2007 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in August 2007, December 2010, and June 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


Analysis

Rheumatoid or inflammatory arthritis

The Veteran contends that service connection is warranted for bone pain.  In a September 2010 decision, the Board expanded the Veteran's claim for bone pain to include that of rheumatoid or inflammatory arthritis.  

A May 2008 bone scan completed by a private facility showed mild degenerative inflammatory changes throughout the shoulders, the sternoclavicular joints, and the spine.  

The Veteran was afforded a VA examination in December 2010.  The VA examiner found that there were no symptoms or incapacitating episodes of arthritis, nor was there evidence of inflammatory arthritis.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, left shoulder post-traumatic focal microfracture, central intervertebral disc herniation at C5-C6, vertebral body hemangioma L4 with intervertebral disk desiccation and disc bulges, and osteoarthritis bilaterally of the hips and hands.

In a July 2012 decision, the Board remanded the issue back for clarification as to whether mild degenerative inflammatory changes noted in the May 2008 bone scan were indicative of the Veteran having rheumatoid or inflammatory arthritis.  

In a June 2016 VA examination report, the VA examiner clarified that the May 2008 bone scan was negative for findings that could correlate with rheumatoid or inflammatory arthritis of any kind.  Specifically, the "inflammatory changes" wording used in the May 2008 report was related to the inflammation component caused by degenerative osteoarthritis, which is the type of arthritis that occurs with the normal aging process.  The VA examiner stated that osteoarthritis, rheumatoid arthritis and other inflammatory arthritis can cause inflammation, but that there was a difference between a non-degenerative arthritis which is auto-immune-related, such as rheumatoid arthritis, and the degenerative type, such as osteoarthritis, which is age-related and the type that the Veteran has. 

The Board finds the examiner's opinion is persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's current osteoarthritis, the inflammatory changes noted on the 2008 bone scan, and the difference between osteoarthritis and rheumatoid or inflammatory arthritis.  The reasoning adequately shows that the examiner's conclusion is supported by the relevant and material information and is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges the Veteran's reports as to the ongoing nature of his symptoms of bone pain in his hands, lumbar area, and legs.  In so doing, the Board recognizes that symptomatology alone, such as pain, without a diagnosed identifiable underlying malady or condition, does not constitute a disability.  A lay person is certainly competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (a layperson may testify as to a condition within his or her knowledge and personal observation).  However, the record does not show that the Veteran is competent to provide a diagnosis of a specific condition which may be service-connected.  See 38 C.F.R. § 3.159 (2016) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statements, or opinions).  Altogether, the record does not show a present diagnosis of rheumatoid or inflammatory arthritis associated with his bone pain.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for rheumatoid or inflammatory arthritis and the claim is denied.


Right shoulder disability

The Veteran contends that service connection is warranted for a right shoulder disability, which he claims began after his fall in a bathtub while in service.   

The Board notes that prior to 2007, the Veteran's service treatment records and medical records are negative for any complaints of right shoulder pain until a July 2007 medical record noted painful shoulders. 

The Veteran was afforded a VA examination in August 2007.  The Veteran reported having bilateral shoulder pain beginning in April 2007 and getting worse in the prior months, especially when lifting his arms beyond 90 degrees.  The examiner found bilateral shoulder limitation of range of motion and pain on motion.  An MRI of both his left and right shoulders revealed a focal bone defect of the left shoulder, but normal joint spaces and soft tissue of the right shoulder.  The Veteran was diagnosed with an unspecified bone defect of the left shoulder and osteoarthritis of the hands, spine, and feet, but no diagnosis was rendered for the Veteran's right shoulder. 

The Veteran continued to complain of bilateral shoulder pain.  See October 2007, March 2008, February 2009 VA treatment and medical records. 

A May 2008 bone scan reflected mild degenerative inflammatory changes throughout the shoulders, in addition to other parts of the body.

The Veteran was afforded a VA examination in December 2010.  The examiner noted that the Veteran stated that his bilateral shoulder pain was associated with the fall he had while in service and that the pain was getting progressively worse.  The examiner found no evidence of deformity, instability, dislocation, locking, or flare-ups.  The examiner did find that the Veteran's right shoulder was painful, and that he guarded his movements.  However, the examiner found no pathology that could explain the Veteran's complaints of right shoulder pain. 

In a July 2012 decision, the Board remanded the issue back for clarification as to whether mild degenerative inflammatory changes noted in the May 2008 bone scan throughout the shoulders, the sternoclavicular joints, and the spine signified a clinical diagnosis of rheumatoid or inflammatory arthritis in the right shoulder.  

In a June 2016 VA examination report, the VA examiner stated that he was unable to give an opinion regarding the Veteran's right shoulder condition since no condition of the right shoulder was found in the December 2010 VA examination.  As to the inflammatory changes seen in the Veteran's shoulders in the May 2008 bone scan, the VA examiner stated that it was not an inflammatory or rheumatoid arthritis, as the Veteran has age-related degenerative arthritis, as discussed above.  

The Board finds the examiner's opinion is persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's current osteoarthritis, the August 2007 and December 2010 examinations reflecting normal tissues of the right shoulder, the inflammatory changes noted in the Veteran's shoulders on the 2008 bone scan, and the difference between osteoarthritis and rheumatoid or inflammatory arthritis.  The reasoning adequately shows that the examiner's conclusion is supported by the relevant and material information and is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges the Veteran's reports as to the ongoing nature of his right shoulder symptom of pain.  In so doing, the Board recognizes that symptomatology alone, such as pain, without a diagnosed identifiable underlying malady or condition, does not constitute a disability.  A lay person is certainly competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (a layperson may testify as to a condition within his or her knowledge and personal observation).  However, the record does not show that the Veteran is competent to provide a diagnosis of a specific condition which may be service-connected.  See 38 C.F.R. § 3.159 (2016) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statements, or opinions).  Altogether, the record does not show a present diagnosis associated with his right shoulder pain.

Accordingly, absent a presently diagnosed condition, direct service connection must be denied. 38 C.F.R. §§ 3.303, 3.304.

Likewise, the Board recognizes that a present diagnosis is also required for service connection on a presumptive basis.  Accordingly, the Board must also deny the claim based on presumptive basis.  38 C.F.R. §§ 3.307, 3.309, 3.310.



ORDER

Service connection for rheumatoid or inflammatory arthritis, claimed as bone pain, is denied.

Service connection for a right shoulder disability, claimed as bone pain, is denied.


REMAND

Cervical spine disability

The Board notes that prior to certification, a slew of evidence was added to the record. Some evidence was submitted by the Veteran and other evidence was generated by the RO.  Therefore, a supplemental statement of the case (SSOC) addressing that evidence must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. §  19.31. See 38 C.F.R. §  19.37 (a). 

The Board notes that the Veteran filed his VA Form 9 in March 2009, which was before February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Given the above, the evidence is not subject to waiver and a SSOC is required. See 38 C.F.R. §§  19.31 , 19.37 (2014).

Fibromyalgia

The Veteran contends that service connection is warranted for bone pain.  In a September 2010 decision, the Board expanded the Veteran's claim for bone pain to include that of fibromyalgia.  

The Veteran was afforded a VA examination in December 2010. The VA examiner found that the Veteran had symptoms of fibromyalgia and tender points, but that no pathology could explain the complaint of fibromyalgia.  

The Board remanded the issue back to the RO in the July 2012 decision, so that the examiner could clarify whether the Veteran met the criteria for a diagnosis of fibromyalgia, and to discuss its etiology if so. 

In a June 2016 VA examination report, the examiner found that, based upon the December 2010 VA examiner's finding that there was no pathology to explain the Veteran's complaint of fibromyalgia, an opinion concerning a diagnosis of fibromyalgia could not be rendered.  

The Board finds the June 2016 examination report inadequate, as it does not clarify the inconsistencies in the December 2010 VA examination report that the Veteran had symptoms of fibromyalgia and tender points, but no pathology to explain the complaint. 

Therefore, the Board remands the issue once again, in order to obtain a VA medical examination and/or opinion as to whether the Veteran does in fact meet the criteria for a diagnosis of fibromyalgia and address the etiology of that diagnosis if made.  

Prior to obtaining the VA examinations, any outstanding VA outpatient treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since September 2016. 

2. Then, return the Veteran's claim file to the appropriate VA examiner to determine the nature and etiology of the Veteran's cervical neck disability and fibromyalgia symptoms.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must pay particular attention to the following:

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's cervical neck disability had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner is asked to comment on the June 2016 opinion provided by the Veteran's primary care physician.

(b)  The examiner must provide an opinion as to the nature and etiology of the Veteran's symptoms of fibromyalgia.  

The Board notes that under 38 C.F.R. 4.71a, Diagnostic Code 5025, fibromyalgia symptoms can consist of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  Widespread pain is defined as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

The examiner should provide a clear diagnosis as to whether the Veteran has a current disability of fibromyalgia.  

If the examiner finds a diagnosis of fibromyalgia, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's fibromyalgia had its onset during active service or is related to any in-service disease, event, or injury. 
 
3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


